STATE OF MICHIGAN

                           COURT OF APPEALS



LISA ANN WEAVER, formerly known as LISA                        FOR PUBLICATION
ANN WEAVER-GIFFELS,                                            November 10, 2016

              Plaintiff-Appellee,

v                                                              No. 327844
                                                               Kalamazoo Circuit Court
JAMES MICHAEL GIFFELS,                                         LC No. 2010-007630-DM

              Defendant-Appellant.


Before: MURRAY, P.J., and HOEKSTRA and BECKERING, JJ.

BECKERING, J. (concurring).

              I concur in result only.



                                                        /s/ Jane M. Beckering




                                          -1-